Case 1:18-cv-02658-WJM-SKC Document 95 Filed 07/02/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 18-cv-02658-WJM-SKC

   GIROLAMO FRANCESCO MESSERI,

         Plaintiff,

  v.

  UNIVERSITY OF COLORADO, BOULDER, through
  its Board, THE REGENTS OF THE UNIVERSITY OF
  COLORADO, a body corporate,
  PHILIP P. DISTEFANO, individually and in his
  official capacity as Chancellor of the University of
  Colorado, Boulder,
  VALERIE SIMONS, individually,
  REGINA TIRELLA, individually,
  JESSICA POLINI, individually,
  LAUREN HASSELBACHER, individually,
  CAROLE CAPSALIS, individually,
  JOHN THOMAS GALLOWAY, individually, and
  AGNIESZKA LYNCH, individually.

         Defendants.


                    STIPULATED MOTION TO DISMISS WITH PREJUDICE



         Plaintiff and Defendants (“Parties”) submit the following Stipulated Motion to Dismiss

  with Prejudice.

         The Parties have resolved and settled all issues between them and as a part of their

  agreement stipulate that this lawsuit, including all claims, be dismissed with prejudice.

         Each party is to bear its own fees, costs, and expenses.
Case 1:18-cv-02658-WJM-SKC Document 95 Filed 07/02/21 USDC Colorado Page 2 of 3




         WHEREFORE, the Parties respectfully request that this action and all claims herein be

  dismissed with prejudice.

  Respectfully submitted on July 2, 2021.

    s/ Erica Weston                                   s/ Jason Savela
    Erica Weston                                    Jason William Savela
    Senior Associate University Counsel             Savela Law Firm, P.C.
    University of Colorado                          250 Arapahoe Ave, Suite S-301
    Office of University Counsel                    Boulder, CO 80302
    1800 Grant Street, Suite 700                    jason@savelaw.net
    Denver, CO 80203                                Attorney for Plaintiff
    303-860-5691
    Erica.Weston@cu.edu
    Attorney for Defendants




                                                2
Case 1:18-cv-02658-WJM-SKC Document 95 Filed 07/02/21 USDC Colorado Page 3 of 3




                                     CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2021, I electronically filed the STIPULATED MOTION TO

  DISMISS WITH PREJUDICE with the Court’s electronic filing system (CM/ECF) which will

  automatically cause notification to be sent to the following counsel of record:

  Jason William Savela
  Savela Law Firm, P.C.
  250 Arapahoe Ave, Suite S-301
  Boulder, CO 80302
  jason@savelaw.net
  Attorney for Plaintiff-Appellant
                                                       s/ Linda Ruth Carter
                                                       Linda Ruth Carter, Paralegal
